Citation Nr: 1234355	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-26 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether the reduction of the Veteran's evaluation from 30 percent to 10 percent for post-operative residuals of left knee injury with partial lateral menisectomy was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from December 1985 to February 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Denver, Colorado, Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at the RO in August 2012.  A transcript of the hearings has been included in the claims file. 


FINDINGS OF FACT

Sustained material improvement under the ordinary conditions of life of the Veteran's service-connected left knee meniscal tear with degenerative joint disease has not been demonstrated.  


CONCLUSION OF LAW

The reduction of the Veteran's 30 percent disability evaluation for service-connected left knee disability was not proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Code 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, a rating action in December 2007 proposed to decrease the Veteran's disability rating for residuals of a left knee injury.  In a November 2008 decision, the RO decreased the Veteran's rating from 30 percent to 10 percent for left knee disability with an effective date of February 1, 2009.  A timely appeal ensued.  

Thereafter, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in March 2012.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in September 2007 in connection to another claim.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and all relevant VA and private treatment records pertaining to his claim have been obtained and associated with his claims file.  He has also been provided with multiple VA examinations to assess the current state of his service-connected left knee disability.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

Furthermore, the Veteran has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  He has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Law and Regulations

The procedural framework set forth in 38 C.F.R. § 3.105(e) governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  Pursuant to 38 C.F.R. § 3.105(e), when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease of compensation benefits being made, a rating proposal of the reduction will be prepared setting forth all material facts and reasons, and the beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation should be kept at the current level.  If additional evidence is not received within that period, a final rating action will be taken and rating will be reduced to the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344.  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for service-connected injury is limited to those claims which show present disability" and held:  "Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance."  This holding has been modified in that separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  38 C.F.R. § 4.40.

Factual Background

The Veteran was granted service connection for a left knee disorder in a May 1991 rating decision.  In an August 2003 decision, the RO increased the Veteran's disability rating to 30 percent effective April 16, 2003, based on May 2003 VA examination.

During the May 2003 VA examination, the Veteran reported that he underwent surgery again in September 2002.  After that surgery, he complained of constant pain which can be mild on occasion but is increased by the end of the day.  He reported increased pain with standing greater than one hour and with walking and with going up stairs.  Upon physical examination, the examiner noted extension limited to 11 degrees and flexion to 96 degrees.  Against resistance, the Veteran had additional loss of 12 degrees of extension and 6 degrees of flexion.  X-rays showed mild lateral subluxation of the tibia on femur with small osteophytes at patellar margins. 

May 2006 private x-ray reports of the left knee show mild degenerative changes with narrowing of the medial joint space.  

Private treatment records from Dr. C. dated in April 2007 revealed treatment for the Veteran's left knee condition.  Upon physical examination, the Veteran had full range of motion from zero to 125 degrees bilaterally.  The Veteran was treated with intra-articular steroid injections.

The Veteran filed a claim for an increased rating in August 2007. 

During a September 2007 VA examination, the Veteran complained of daily pain worse at the end of the day after he has to stand and walk and use a crutch.  He reports he takes medication generally at the end of the day and before bed.  The pain in his left knee keeps him awake three or four times per month.  Driving a truck with the clutch bothers him and he has to do these four or five hours a day five days a week.  He reported he is a truck driver and has missed 30 to 40 days of work last year, half of which he feels is related to his knee.  He reported using a walking stick when he goes for walks, but never uses a cane or walker.  

Upon examination he was observed walking with a slight antalgic limp, favoring his left knee; however there was no evidence of abnormal wear on his shoes.  The examiner's findings revealed that the there is a scar over the anterior left knee which is light brown and flat and non-tender.  The range of motion for the left knee was flexion to 105 degrees.  Flexion was decreased to 100 degrees with repetitive motion.  There was full knee extension of the left knee at zero degrees at the time of examination.  There was evidence of tenderness maximally medial to the patella along the medial joint line as well as some tenderness in the posterior knee.  There was also some tenderness over the patella and surrounding it.  However the Veteran was able perform squats.  The examiner diagnosis continues as status post left knee injury with partial meniscectomy and limited motion.  

In a January 2008 statement, the Veteran reported that he told the examiner that he could flex his knee beyond the point where pain set in, and his bent the knee on flexion until he could no longer bear the pain.  He reported that the quality of life has slowly been deteriorating over the years due to the limitation of activities he can partake in because of the worsening condition of his knees. 

During a May 2010 VA examination, the Veteran complained of constant pain both sharp and dull.  He complained he has flare ups at least three to four times a week depending on activity and lasing anywhere up to three to four hours.  He reported he missed about 20 days of work in a year as a result of his knee.  His occupation was also affected if he has to sit still for more than 30 minutes.  The knee tends to lock on him, which then becomes very difficult for him to unlock.  As far as his lifestyle is concerned, he is unable to play any sports, hike, or fish.  He has swelling and stiffness.  He reported that in 2009 he was given an injection into his knee which helped.  The examiner noted that the Veteran's gait was definitely affected by favoring his left knee and the only assistive device he has is the brace.  The Veteran asserted he uses a cane at home.  

Upon physical examination, the Veteran walked with a gait favoring his left knee.  He did not use an assistive device, but he had a brace on.  The range of motion of his left knee, using a goniometer, was zero to 110 degrees.  Repetitive movements did not alter the range of motion, but increased the duration of pain particularly in extension.  The examiner noted that Deluca findings should include an additional loss of 10 degrees of flexion and 10 degrees of extension.  There was no evidence of muscle wasting or weakness.  There was also marked tenderness of the kneecap with percussion.  An x-ray report showed progressive narrowing medial compartment as compared to his previous x-rays and hypertrophic degenerative changes.  The diagnosis was chronic left knee sprain with evidence of degenerative changes of the patella femoral articulation and narrowing of the medial compartment. 

During a March 2012 VA examination, the Veteran complained of constant daily stabbing pain located on the medial aspect of the knee.  He complained of locking three times per week, stiffness, swelling, and instability.  The Veteran reported flare-ups which once per week in which the pain increases to 10 lasting from three to four hours.  Upon physical examination, left knee flexion was to 130 degrees with pain starting at 80 degrees.  Extension was limited to 5 degrees with pain at 10 degrees.  The examiner noted that upon repetition, the Veteran had decreased flexion to 115 degrees, and decreased extension to 15 degrees.  The examiner found weakened movement, excess fatigability, and pain on movement, atrophy of disuse, and interference with sitting, standing and weight bearing.  The examiner noted the Veteran had pain to palpation on the left side.  X-ray testing of the knee revealed worsening degenerative changes of the left knee when compared to the prior exam of May 2010.  The examiner also noted that the Veteran's left knee condition impacts his ability to work as he has missed at least three days of work within the past year due to this left knee and he is limited to 30 minutes of sitting, 20 minutes of standing, walking three blocks, and 30 minutes of driving.  

During his August 2012 hearing, the Veteran testified that his knee had gotten worse since August 2003 when he was originally assigned a 30 percent disability rating.  He complained of pain, swelling, and locking.  He reported he cannot stay in any one position for longer than 20 to 25 minutes.  He stated he could manipulate the stairs in his home, but he avoids them elsewhere.  He asserted that as his VA examinations have always been in the mornings when his knee is generally better as opposed to in the evening when swelling and pain increase.  The Veteran reported he uses a knee brace and takes prescription pain medication.  The Veteran also reported that during those VA examinations he often went beyond the point where pain set in because he was physically able to. 

Laws and Regulations

The Veteran is currently assigned a 10 percent disability rating for limitation of extension under Diagnostic Code 5261.  

Diagnostic Code 5003 directs that arthritis due to trauma, substantiated by x-ray findings should be rated as degenerative arthritis.  Diagnostic Code 5003 establishes, essentially, three methods of evaluating degenerative arthritis which is established by x-ray studies: (1) when there is a compensable degree of limitation of motion, (2) when there is a noncompensable degree of limitation of motion, and (3) when there is no limitation of motion.  Generally, when documented by x-ray studies, arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 10 percent evaluation is warranted for x-ray evidence of arthritic involvement of two or more major joints, and a 20 percent rating is warranted when there is x-ray evidence of arthritic involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The knee is considered a major joint.  38 C.F.R. § 4.45(f).

Under Hicks v. Brown, 8 Vet. App. 417 (1995), the CAVC noted that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful motion of a major joint or group of minor joints caused by degenerative arthritis that is established by x-ray evidence to be limited motion even though a range of motion may be possible beyond the point when pain sets in.  Therefore, with x-ray evidence of degenerative changes and objective demonstration of painful, but not compensably limited motion, the limitation of motion due to pain must be taken into consideration in the determination of whether, and to what degree, the limitation is compensable.

Diagnostic Codes 5260 and 5261 govern the rating criteria with regard to limitation of motion of the knee.  Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.

The Board also points out that, in a precedent opinion, the VA General Counsel held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).


Analysis

Based on a review of the record, the Board finds that the Veteran's claim should be granted and his 30 percent disability rating restored.  

Initially, the Board notes that the Veteran has been assigned a 30 percent disability rating for more than 5 years.  As such, the Board has a heightened duty to show not only that the Veteran's disability had improved, but that there is evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations.  The Board notes that the September 2007 VA examination was not a complete examination, as the examiner did not indicate a goniometer was used to accurately determine the Veteran's flexion and extension.  

Additionally, neither the May 2010 and March 2012 VA examination reports, upon which the RO reduced the Veteran's disability rating, show definite improvement in of the symptomatology that resulted in the complaints shown in the May 2003 VA examination.  The May 2010 and March 2011 examiners found limited flexion and extension, as well as additional limitation and increased pain on repetitive use.  The Veteran was previously rated 30 percent for limitation of extension.  The May 2003 VA examination revealed extension limited to 11 degrees with an additional loss of 12 degrees with resistance.  Though the May 2010 VA examiner found no limitation of extension, the examiner did note an additional loss of 10 degrees upon repetition with increased pain.  The March 2012 found extension limited to 5 degrees, with pain at 10 degrees and extension limited to 15 degrees upon repetition.  The Board finds that neither represents a material improvement under the ordinary condition of life over the Veteran's previous complaints.  

Furthermore, the March 2012 examiner noted that the Veteran had worsening degenerative changes of the left knee when compared to the prior examination of May 2010.  During the August 2003 VA examination, there were no findings of degenerative disease.  As such, the Board concludes that the evidence is at least equally weighted on the question of whether the Veteran's left knee disability has improved, and the Veteran's claim is granted.


ORDER

The reduction of the Veteran's evaluation from 30 percent to 10 percent for post-operative residuals of left knee injury with partial lateral menisectomy was improper; the Veteran's 30 percent disability rating for a left knee disorder is restored.






____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


